                                           Case 3:18-cv-06529-RS Document 66 Filed 08/23/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         ZOOLOGICAL SOCIETY OF
                                  10     CINCINNATI,                                       Case No. 18-cv-06529-RS

                                  11                    Plaintiff,
                                                                                           ORDER DISMISSING CASE WITH
                                  12             v.                                        PREJUDICE
Northern District of California
 United States District Court




                                  13     THE GORILLA FOUNDATION, et al.,
                                  14                    Defendants.

                                  15          Pursuant to the parties’ stipulation for dismissal with prejudice (Dkt. 64) and Federal Rule
                                  16   of Civil Procedure 41(a)(1)(A)(ii), this case is hereby dismissed with prejudice. Each party shall

                                  17   bear its own costs.

                                  18

                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: August 23, 2019

                                  22                                                   ______________________________________
                                                                                       _ _______________________________________
                                                                                       __
                                                                                       RICHARD SEEBORG
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
